The opinion of the Court was delivered by
Haskell, A. J.
The principal question involved in the appeal in this case has been recently determined by this Court in Homestead Building and Loan Association vs. Enslow et al. The law there stated is, that the homestead exemption does not deprive a man of the power to alien or encumber his real estate. The principles announced apply with even more force to the mortgage or sale of personalty, which is this case.
The second ground of appeal, that real and personal property cannot together in the same instrument be the subject of mortgage, cannot for a moment be sustained, and, indeed, seems to have been abandoned by the appellants.
The appeal is dismissed.
Willard, C. J., and Mclver, A. J., concurred.